Title: From James Madison to James Monroe, 22 September 1816
From: Madison, James
To: Monroe, James



Dear Sir
Sept. 22 1816

As you appear to have read hastily the letter from Jessup, I send it back.  That Onis is intriguing at N.O. is probable; and that the Spanish Govt. may meditate as attack there is possible; I should say impossible if there were less of folly in its Councils; or it might not possibly be backed by another Govt.: altho’ it is not easy to conceive that this can be the case.  The mercantile advertizer of N.Y. inclosed has a paragraph relating to the views at Madrid which but for Jessup’s letter would scarcely have attracted notice.  If the offensive defence alluded to by this officer should be carried into execution it would be perhaps the boldest project ever assumed by no higher authority.  I am glad he has made known to Gen: Jackson the aspect of things in that quarter: tho’ the extract of his letter does not contain the most essential particulars stated to you.  Should Spain really make war on us, the employment of our Naval force in the Mediterranean, will be very mal apropos.  The scantiness of our Land force in that quarter will also be much felt.  We must pay attention without delay to such precautionary measures as prudence and the means we have may warrant.  Surely if there be such mischief brewing at Madrid, Erving must discern & communicate it.  From Cadiz also we may expect notice of the hostile preparations which would shew themselves at that point.
I return you Hugh’s Letter, which I suppose you can answer without any further sanction than I have already expressed.  The other letters relating to Beasley & Strobell I shall forward to Mr. Graham.  You will see by letters now sent you that Sharpe has a formidable competitor for the Secretariship of Illinois Territory.
The urgency of the King of the Netherlands on the subject of navigation, is more striking than the logic by which he contends for the authority & obligation of the Ex. to apply the act of Congs. to his case.  We can not object to his reciprocating our discriminations, if we do not make the application; and that will suffice for the present, whilst it leaves the way open to future conventional arrangements, if such can be agreed on.  Yrs

J. M

